Plaintiff has appealed from an order of the Broome County Court, denying its motion for summary judgment under rule 113 of the Rules of Civil Practice. The action is to recover upon a promissory note made by defendants to Radiator Heating Company of which note plaintiff became the owner in due course. The complaint alleges the execution and delivery *878of the note for a valuable consideration, its negotiation before maturity, that plaintiff is the owner and that defendants have defaulted in payment. The answer contains five defenses which would have constituted defenses if the note were in the hands of the Radiator Heating Company but which are not available against plaintiff. There is no triable issue. Order reversed, on the law and facts, with ten dollars costs and disbursements, and motion for summary judgment granted. Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ., concur.